TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00739-CV



                                      In re Ardell Nelson, Jr.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Ardell Nelson, Jr., filed a pro se petition for writ of mandamus asking this

Court to compel the Honorable Bob Perkins, presiding judge of the 331st Judicial District Court of

Travis County, to act on his motions for forensic DNA testing and appointment of counsel. See Tex.

Gov’t Code Ann. § 22.221 (West Supp. 2010); Tex. R. App. P. 52; see also Tex. Code Crim. Proc.

Ann. art. 64.01 (West Supp. 2010). Since Nelson filed his petition, the trial court has ruled upon his

motions. Because Nelson has received the relief requested in his mandamus petition, we dismiss the

petition for writ of mandamus as moot. See In re Luna, 317 S.W.3d 484, 484 (Tex. App.—Amarillo

2010, orig. proceeding).



                                               __________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed as Moot

Filed: December 29, 2011